Citation Nr: 9924687	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a compensable evaluation for headaches.

2.  Entitlement to service connection for blepharitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
July 1988 and from September 1990 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which continued a noncompensable evaluation 
for headaches and denied the veteran's attempt to reopen his 
claim for service connection for an eye disorder.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), the Board has construed the rating issue 
before it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's headaches are not manifested by 
characteristic prostrating attacks averaging one in 2 months 
over last several months.

3.  There is no competent medical evidence of a nexus between 
the veteran's blepharitis and his period of active duty 
service.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (1998).

2.  The claim of entitlement to service connection for 
blepharitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable evaluation for headaches

The veteran has claimed entitlement to a compensable rating 
for his service-connected headaches.  He contends that the 
evaluation assigned his service-connected headaches does not 
reflect adequately the severity of his symptomatology.  This 
is an original claim placed in appellate status by a notice 
of disagreement (NOD) taking exception with the initial 
rating award.  Accordingly, his claims must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the 
examinations described below, and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection and a noncompensable evaluation was 
assigned for the veteran's headaches by a rating decision 
dated July 1996.  A rating decision dated December 1996 and 
July 1997 continued the noncompensable evaluation.

The veteran was afforded a VA examination in June 1996 in 
which he reported retro-orbital type headaches while serving 
in the Gulf War.  The headaches were fairly mild two to three 
times per week and obtained relief from using Tylenol.  The 
headaches occurred either in the late evening or early 
morning hours and were not accompanied by tenderness over the 
head or scalp or eyes.  The examination showed no 
neurological abnormalities and the diagnosis was history of 
retro-orbital headache, mild, and cause unknown.  No 
significant impairments or restrictions were noted in 
connection with this.

During a February 1997 VA examination the veteran reported 
that his headaches start in the retro-orbital area, and then 
spread toward the top of his head.  The frequency of the 
headache was about once a week.  Trigger factors which 
aggravate the headache were unknown and the headache would 
start at any time of the day.  The headaches were relieved by 
an analgesic, such as Tylenol or Advil.  The headaches were 
not associated with blurred vision, diplopia, visual aura, 
nausea, vomiting or photophobia, but he feels it is 
associated with congestion and reddening of both eyes.  The 
headaches were anywhere from mild to moderate in nature and 
on a scale from 1-10, with 10 being the worst, his headaches 
are usually between 5-7.  Past history of motor vehicle 
accident in May 1990, resulting in a traumatic brain injury.  
The examiner's diagnoses "chronic retro-orbital headache, 
most likely secondary to head injury that patient sustained 
in a motor vehicle accident in May 1990.  The patient was 
having little difficulty with his headaches at this point, as 
his headaches are usually at home and relieved with simple 
analgesics, not requiring any prescription medication.  The 
patient is able to take care of his daily routine without any 
difficulties.  His neurological exam is nonfocal on today's 
date."  The examiner's impression was post-concussion 
headaches and he recommended CAT scan of the head with 
contrast to rule out any intracranial lesion and for follow-
up of head injury and intracranial hemorrhage which occurred 
in May 1990.

A VA CAT scan in March 1997 revealed no focal lesion, masses 
or acute intracranial hemorrhage.  The ventricular system was 
unremarkable.  No shifting of the midline structures.  The 
impression was cerebral atrophy.

In a March 1999 VA examination the veteran reported headache 
frequency of one every two weeks which are usually relieved 
by analgesics such as Tylenol, Advil or Aspirin.  The 
diagnosis was chronic retro-orbital headaches which have been 
stable for the past several years.  Neurological evaluation, 
including physical exam and imaging studies were within 
normal limits.  There was no evidence of any intracranial 
abnormalities by CAT scan of head performed in 1997.  
Headaches were considered mild in nature and were relieved 
with over the counter medication as in the past.  Patient had 
been able to hold his job and perform a regular tour of duty.

The veteran's disability is rated as noncompensable under 
Diagnostic Code 8100, for migraines.  That code provides that 
a 10 percent evaluation is warranted for migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over last several months.  A noncompensable rating is 
warranted where there are less frequent attacks.  

The clinical evidence of record establishes that the veteran 
has a current diagnosis of chronic retro-orbital headaches 
once every two weeks which are relieved with analgesics such 
as Tylenol.  However, there is no clinical evidence that the 
veteran suffers from any prostrating attacks.  It is also 
interesting to note that VA examiners suggest that the 
veteran's headaches might be related to his automobile 
accident which occurred in May 1990.  In any event, the 
evidence does not establish that the veteran suffers from the 
type of attacks necessary to warrant a compensable rating 
under 38 C.F.R. § 4.124a, Code 8100.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered.  A 10 percent rating is warranted for headaches 
secondary to brain trauma under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  Although the veteran's headaches have 
been attributed to brain trauma from an automobile accident 
which occurred between periods of active duty, he has not 
been service connected for brain trauma.

When evaluating an increased rating claim, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no showing 
that the veteran's service-connected disability has caused 
marked interference with employment (beyond that contemplated 
by the rating schedule) or necessitated frequent periods of 
hospitalization.  In absence of such factors, the Board finds 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  See 
Bagwell, 9 Vet.App. at 338-339; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


II.  Entitlement to service connection for blepharitis

The RO has characterized this issue as a new and material 
claim.  However, the veteran's claim for service connection 
for an eye disorder (blepharitis) was denied in a July 1996 
rating decision.  After additional service medical records 
were received, the RO readjudicated the issue and again 
denied service connection for blepharitis in a rating 
decision dated December 1996.  In January 1997, the veteran 
requested reconsideration of the denial for service 
connection for blepharitis and indicated that he felt the VA 
examination conducted in June 1996 showed the examining 
doctor had no background in this field.  The veteran's 
request for another examination was denied by a letter dated 
February 1997.  A rating decision dated July 1997, denied the 
veteran's claim for blepharitis indicating that new and 
material evidence had not been submitted to reopen the claim.  
The Board finds that the veteran's statement dated January 
1997 requesting reconsideration of the denial of service 
connection for blepharitis will be construed as a notice of 
disagreement, therefore the claim will not be characterized 
as new and material.

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, it 
should be noted at the outset that statutory law as enacted 
by the Congress charges a claimant for VA benefits with the 
initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 55.

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records are silent for any complaints or 
treatment for blepharitis.  VA outpatient treatment records 
dated October 1993 show that the veteran reported that 
redness and burning of the eyes started approximately three 
years earlier while he was stationed in Southwest Asia.  The 
examiner indicated blepharitis.

A June 1996 VA examination showed a diagnosis of symptoms of 
recurrent blepharoconjunctivitis and mild blepharitis of the 
right lower lid was observed on the day of the examination.

The record establishes that the veteran has mild blepharitis.  
However, the record has failed to provide any competent 
medical evidence illustrating a nexus between the veteran's 
blepharitis and his active duty service.  The Board cannot 
rely solely on the veteran's own testimony because evidence 
of a medical nexus cannot be established by lay testimony.  
Brewer v. West, 11 Vet.App. 228 (1998); Espiritu, 2 Vet.App. 
at 494-495.  In the absence of competent medical evidence to 
support the claim of entitlement to service connection for 
blepharitis, the Board finds that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

Although the Board has considered and denied the appeal on 
this issue on a ground different from that cited in the 
statement of the case, the veteran has not been prejudiced by 
the decision  Bernard v. Brown, 4 Vet.App 384, 392-94 (1993).  
To remand this case for a different statement of the case 
would be pointless inasmuch as the veteran has full 
opportunity to argue his claim and present evidence on the 
merits.  


ORDER

Entitlement to a compensable rating for headaches is denied.

Entitlement to service connection for blepharitis is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

